*922No opinion. Beldóck, P. J., Ughetta and Christ, JJ., concur; Kleinfeld and Hopkins, JJ., concur in the dismissal of the appeal from the first order, but dissent from the affirmance of the second order and vote to reverse said order and to grant the petitioner’s renewed application to remove the action to the Supreme Court and to increase the damages claimed for the personal injuries, with the following memorandum: Under all the facts and circumstances disclosed by this record it was an improvident exercise of discretion to deny the relief sought.